TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00330-CR




                                       In re Adam Biegel




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
            NO. 990020, HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Adam Biegel seeks to appeal from an order denying his motion for forensic DNA

testing. See Tex. Code Crim. Proc. Ann. arts. 64.01-.05 (West Supp. 2004). The order was entered

on November 9, 2003. Appellant filed notice of appeal on January 22, 2004, after the thirty-day

period for perfecting appeal had expired. See Tex. R. App. P. 26.2(a)(1). We lack jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction.

See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
              The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: July 15, 2004

Do Not Publish




                                               2